Citation Nr: 0900611	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-28 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel










INTRODUCTION

The veteran served on active duty from June 1946 to May 1947 
and from September 1950 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision, which 
denied the veteran's claim of service connection for PTSD.

The veteran's claim for PTSD was subsequently reopened by the 
RO.  However, regardless of the RO's decision to reopen the 
PTSD claim, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The veteran requested a Travel Board hearing before the Board 
in his August 2007 VA Form 9.  The hearing was scheduled in 
November 2008.  Pursuant to the brief face statement signed 
by the presiding Veterans Law Judge and VA Form 8, dated in 
November 2008, the veteran failed to show for the hearing, 
and he has not since requested another hearing.  The Board 
may proceed. 


FINDINGS OF FACT

1.  A rating decision dated in March 2005 denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

2. Additional evidence received since the March 2005 decision 
is either cumulative or irrelevant to the grounds for the 
final denial, and does not raise the possibility of 
substantiating the veteran's claim of service connection for 
PTSD.  

CONCLUSIONS OF LAW

1.  A March 2005 rating decision, which denied the claim of 
service connection for PTSD, is final.  38 U.S.C.A. §§ 7105 
(West 2002).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for PTSD; the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008). The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the veteran be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  

Prior to initial adjudication of the veteran's claims for 
service connection, an October 2004 letter fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Further, an August 
2006 letter provided notice of the elements of new and 
material evidence and the reasons for the prior denial.  The 
criteria of Kent are also satisfied.  See Kent, supra.

Since the Board has concluded that the preponderance of the 
evidence is against reopening the claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran, through his 
son as agent, indicates in a February 2008 letter that there 
are no outstanding records that that he wanted VA to obtain 
or that he felt were relevant to the claim.  

The duty to assist extends to the provision of examination 
and medical opinions in certain cases.  See 38 C.F.R. 
§ 3.159(c).  The duty to assist extends to the provision of 
examination and medical opinions in certain cases.  See 
38 C.F.R. § 3.159(c).  The veteran submitted to an additional 
VA examination in November 2006.  The Board is not required 
to reopen a previously denied claim solely because the 
veteran was afforded a VA examination in connection with his 
petition to reopen. See Woehlaert v. Nicholson, 21 Vet.App. 
456, 464 (2007).  As discussed below, the Board concludes 
that new and material evidence has not been submitted on this 
claim.  No duty to assist examination provision could have 
been violated.  See id.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006)



II. New and Material

The veteran initially raised a claim of entitlement to 
service connection for PTSD in September 2004.  The claim was 
denied by the RO in a January 2005 rating decision on the 
basis that the veteran was not diagnosed with PTSD at his 
October 2004 QTC examination.  The veteran filed a request 
for reconsideration in February 2005 wherein the veteran, 
through his son as legal custodian, opined that the veteran's 
depression, anger, violent dreams and inability to talk about 
the war were related to his military service.  At this time, 
the veteran did not submit any medical records nor did he 
indicate that he had private medical records that he wished 
VA to consider.  Thereafter, the RO issued another rating 
decision dated March 22, 2005, which addressed the veteran's 
assertion, but again denied the claim as the veteran was not 
diagnosed with PTSD.  The veteran did not file a notice of 
disagreement within one year from the date of mailing the 
rating decision, and the underlying decision became final.  
38 U.S.C. § 7105.

Thereafter, the veteran filed a request to reopen his claim 
for PTSD in August 2006.  The RO reopened his claim, but 
ultimately denied service connection in a December 2006 
rating decision.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As provided above, the initial rating decision, issued in 
January 2005, denied the veteran's claim of service 
connection for PTSD because the veteran had not been 
diagnosed with PTSD at his October 2004 QTC psychiatric 
evaluation or any time prior.  At the time of the evaluation, 
the claims file contained VA treatment records dated from 
July 2004 to September 2004.  These medical records do not 
show that the veteran underwent any type of psychiatric 
treatment or was diagnosed with PTSD.  

After the January 2005 decision was rendered, the veteran 
submitted a request to reconsider the decision on February 
2005.  The veteran, through his son as legal custodian, 
opined that the veteran's depression, anger, violent dreams 
and inability to talk about the war were related to his 
military service.  The veteran did not submit additional 
medical records at that time.  Thereafter, the RO issued its 
March 2005 rating decision denying the veteran's claim of 
service connection for PTSD because he had not been diagnosed 
with PTSD.  The veteran did not take further action until 
August 2006, when he specifically requested that the VA 
reopen his claim.  

Since the final March 2005 rating decision was rendered, the 
veteran has submitted additional evidence.  Specifically, the 
evidence consists of VA treatment records dated from October 
2004 to September 2006 and from January 2007 to June 2007, a 
November 2006 VA examination, evidence of the veteran's 
service honors and medals, and a statement from the veteran's 
son, as his legal custodian, attached to the VA Form 9 dated 
August 2007.  

The veteran has submitted a VA examination report and 
treatment records which are from the period after the 
previous, final denial.  With respect to the VA examination, 
the report indicates that the veteran did not meet the 
criteria for PTSD and the examiner did not diagnose the 
veteran with PTSD.  There is no reasonable possibility to 
substantiate the veteran's claim for PTSD.  The Board invites 
the veteran to submit medical records indicating that the 
veteran suffers from PTSD, at which time the veteran can 
request his claim to be reopened.  

Further, the treatment records do not address the question of 
in-service incurrence or aggravation, nor do they address the 
veteran's claim for PTSD.  They are without such a 
discussion.  These treatment records, therefore, do not 
address the grounds of the prior final denial.  Accordingly, 
while new, the Board finds that these records are not 
material and do not warrant reopening.  See 38 C.F.R. 
§ 3.156(a).  

The veteran's son reports that the veteran has experienced 
severe depression and anger since returning from service and 
opined that these behaviors are due to the veteran's service.  
Generally, the veteran's son is competent to report about 
what he has observed.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (competence of claimant who is layperson to 
provide own observations on matters not requiring medical 
expertise).  However, the son also opines as to the etiology 
and diagnosis of the veteran's disability.  Such opinion is 
not material as he is not competent to offer such insight.  
King v. Brown, 5 Vet. App. 19 (1993).  Lay assertions of 
medical causation or diagnosis do not constitute credible 
evidence, as lay persons are not competent to offer medical 
opinions, and do not constitute new and material evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such statements 
do not constitute new and material evidence to warrant 
reopening.  
 
The Board finds that the evidence submitted is either not 
material or does not raise a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the 
petition to reopen the claim of service connection for PTSD 
is denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of service connection for 
PTSD is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


